Elliott, J.
— The questions discussed by counsel arise upon the evidence, and, unless we can regard the evidence as in the record, we can not give them any consideration. Leave was granted on the 29th day of December, 1876, to file a bill of exceptions on the third day of the next term; but the record does not show that the bill was filed on or *602before that day. Indeed, the record does not show when the bill was filed, and we can not, therefore, treat it as part of the record. It is well settled that, where time in which to file.a bill is given, the record must show that it was filed within the time granted.
Judgment affirmed, at costs of appellant.